Citation Nr: 1243661	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  99-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a urinary, kidney, and bladder disorder, to include as secondary to service-connected major depressive disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1970.  He also served in the Virginia Army National Guard (ARNG) from November 1975 to November 1976 and from January 1978 to July 1979, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part, denied service connection for a urinary, kidney, and bladder disorder.  The RO also issued rating decisions in January 1996 and October 1997 confirming the previous denial of that claim. 

In July 2000, the Board issued a decision denying the benefit sought on appeal.  In April 2002, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded the claim, pursuant to a March 2002 Joint Motion for Remand (JMR), for appropriate notification and development pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  In October 2002, acting pursuant to 38 C.F.R. § 19.9(a)(2), the Board ordered additional development, but after that regulation was ruled invalid, see Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board remanded the claim in October 2003 for the RO to complete such development.

In February 2006, the Board issued another decision in this case denying the Veteran's claim remaining on appeal.  He also appealed that decision to the Court, which, pursuant to a December 2007 JMR, vacated the Board's February 2006 decision and remanded the case for further action.  That JMR noted that the Veteran had not been provided proper notice in accordance with Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Accordingly, the Board remanded the case in May 2008 and in June 2008. 

Subsequently, in October 2008, the Board issued another decision denying, in pertinent part, the Veteran's claim for service connection for a urinary, kidney, and bladder disorder.  The Veteran once again appealed that decision to the Court.  In October 2010, the Court issued a memorandum decision vacating the October 2008 Board decision and remanding the case. 

In June 2011 and March 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  After completing the requested development, the RO continued to deny the claim (as reflected most recently in an August 2012 supplemental statement of the case (SSOC)) and returned the matter remaining on appeal to the Board for further consideration.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDING OF FACT

The Veteran has not been shown to have a urinary, kidney, or bladder disorder that is related to his military service or to a service-connected disability.   


CONCLUSION OF LAW

A urinary, kidney, and bladder disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303,  3.304, 3.310 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2012 letter issued subsequent to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a urinary, kidney and bladder disorder, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  

After issuance of the April 2012 letter and an opportunity for the Veteran to respond, the August 2012 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded VA examinations in September 2011 and June 2012 in connection with his claim for service connection for a urinary, kidney, and bladder disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the examinations and medical opinions obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a urinary, kidney, and bladder disorder.  His service treatment records are negative for any complaints, treatment, or diagnosis of such a disorder during his period of active duty service from April 1969 to March 1970.  In fact, his March 1970 separation examination revealed a normal genitourinary system, and he denied having a medical history of frequent or painful urination; a kidney stone or blood in his urine; and, sugar or albumin in his urine.  Moreover, the evidence of record shows that the Veteran sought treatment for many years thereafter.

VA medical records indicated that the Veteran was first seen for urinary frequency in May 1986 at which time he was assessed as having chronic prostatitis.  He was also seen the following month, and he reported having frequent urination during the previous three months.  It was noted that a urinalysis had been negative and that he denied having polyuria any longer.  

The Veteran was later seen in April 1993with complaints of polyuria, but a urinalysis was again normal.  He was assessed as having polyuria of an unknown etiology.  He sought treatment again in November 1994 with continuing complaints of frequent urination for the past 20 years, which occurred mostly at night when he was stressed.  He denied having dysuria, polydipsia, fatigue, penile discharge, hesitancy with void dribbling, and decreased stream.  The diagnostic impression included urinary frequency and an enlarged prostate

An April 1998 VA treatment record documents the Veteran's complaint that he was urinating more frequently, including more frequent night urination.  He reported that he was told about three or four years earlier that his prostate was a little larger.  Objectively, there was no urinary tract infection or kidney infection.

A January 2003 VA treatment record reflects the Veteran's chief complaint of frequent urination.  The examiner indicated that the Veteran had a relevant history of "borderling" blood glucose, "enlarged prostate," and worsening frequent urination with nocturia and dysuria.  On objective examination, the diagnoses were dysuria, nocturia, increased urinary frequency, and "presume urinary tract infection."

The Veteran was afforded a VA examination in September 2011 in connection with his claim.  The examiner indicated that the Veteran had been diagnosed with a kidney condition, bacterial prostatitis, and polyuria of unknown etiology.  The Veteran reported that his urinary incontinence began during his period of active service.  His current symptoms included nocturia, occasional fever and chills, and leakage of urine when he gets "excited or upset.  It was noted that he had not seen an urologist since 1994 when he underwent adult circumcision.  He was not on any medication for shrinking of the prostate or for irritable bladder, and he had no history of renal failure.  The examiner indicated that the Veteran had a history of urinary tract infections, which resolved after an adult circumcision, and that he had been diabetic since 2003.  The examiner also observed that urinary frequency would interrupt work flow and that nocturia interrupted his sleep.

The September 2011 VA examiner stated that the Veteran became angry during the taking of his medical history and indicated that the examination was interrupted due to the Veteran's agitation.  He was offered another examiner, another appointment, and a specialist evaluation by the urology department, but he declined all offers.

Nevertheless, the examiner noted in the report that the Veteran's urinary symptoms included urgency, dribbling, frequency (1 to 2 hour intervals), nocturia (5 or more times per night), and urinary leakage.  Although there was a history of recurrent urinary tract infections, hospitalization, drainage and medication (in past year) were not required for treatment.  There was no history of obstructive voiding, urinary tract stones, renal dysfunction, renal failure, acute nephritis or hydronephrosis.    

Objectively, the bladder and urethra examinations were normal.  A prostate examination showed a generally enlarged prostate.  The Veteran did not perform the uroflowmetry testing.  The diagnosis was no genitourinary disorder found.  The examiner indicated that the diagnosis was based on the physical findings because the Veteran refused the urology testing.  

The September 2011 VA examiner further reported her qualifications and credentials.  She noted that, while the Veteran had an abnormal urinalysis without culture during his period of service, there was no sign or symptom associated with urinary tract problems on his separation examination.  The examiner noted that the Veteran later opted for circumcision due to phimosis of the foreskin, which was surgically excised.  Phimosis was a normal and physiological in the male child that prevented ammonaical dermatitis.  Failure to adequately retract the foreskin for cleaning could result in infections; phimosis was a pathogenetic factor contributing to urinary tract infections.  Circumcision ended these problems, as was evident in the Veteran's case.  Thus, in the absence of additional testing, which the Veteran was aware was necessary for adequate diagnosis but refused, the examiner was unable to find any particular problem.  The examiner concluded that more likely than not the current urinary frequency was related to poor diabetic control.

The Veteran was afforded another VA examination in June 2012 in connection with his claim.  Regarding the kidneys, the examiner noted that the Veteran had no kidney problem or history of treatment for a kidney problem during service.  An objective examination revealed no localized renal tenderness, and kidney function tests and urine tests showed no renal abnormalities.  A review of his service treatment records and VA treatment records also showed no diagnosis or treatment for a kidney abnormality.  The examiner concluded that the Veteran had no diagnosable kidney disorder.

Despite the Veteran's reported bladder complaints, including increased urinary frequency, hesitancy, incontinence, and benign prostatic hypertrophy, objective testing, specifically a urethral reflux study and urinary bladder residual study were normal, which indicated that the Veteran had no current disorder.  Thus, the examiner concluded that it was less likely than not (less than 50 percent probability) that the claimed urinary disorder was etiologically related to the Veteran's period of service.  To that end, the examiner explained that there was no indication of disability from service treatment records and no evidence of a current disorder.

The examiner also concluded that it was less likely than not that the claimed urinary disorder was proximately due to, a result of, or aggravated by the Veteran's service-connected depression.  The examiner explained that a major contributing factor to the Veteran's urinary symptoms were his diabetes, medication prescribed for hypertension, and his enlarged prostate.  There was no causal relationship between the Veteran's service-connected depression and his urinary symptoms.

Given its review of the record, the Board finds that service connection for the claimed urinary, kidney, and bladder disorder is not warranted.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Although the Veteran has reported symptoms, the recent VA examinations reveal no current diagnoses.  Moreover, the symptoms have been attributed to causes other than his military service or a service-connected disability.  Indeed, the June 2012 VA examiner found that his urinary symptoms were likely due to his diabetes, medication for hypertension, and an enlarged prostate.  The Board notes that the Veteran has not been service-connected for any of those disorders.   

The only evidence of record supporting the Veteran's claim is his various lay assertions.  Specifically, he has stated that his symptoms during his active military service.  The Board notes that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he developed symptoms during his military service. However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and his genitourinary at the time of his separation from service.  In fact, he specifically denied having a medical history of frequent or painful urination at that time.  As such, there is actually affirmative evidence showing that he did not have symptoms or a disorder at the time of his separation from service. 

In addition, the Veteran did not seek treatment or complain of a urinary, kidney, or bladder disorder for many years following his period of service.  Thus, the Veteran's claims that he has had symptoms since service are not supported by the contemporaneous evidence of record.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions. Contemporaneous evidence has greater probative value than history as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

Moreover, the Veteran has made inconsistent statements regarding the onset of his symptoms.  Although he has asserted that his urinary symptoms began during his period of active duty service, VA medical records dated in June 1986 document his report of experiencing urinary frequency for only the prior three months and that he denied having polyuria any longer.  VA treatment records dated in November 1994 also indicate that the Veteran reported having chronic urinary frequency for 20 years, which would have been after his period of active service from April 1969 to March 1970.   In a November 1997 statement, the Veteran instead attributed his urinary, kidney, and bladder problems to damage caused by his nonservice-connected hypertension.  As such, the Veteran's own statements are inconsistent.  Therefore, the Board finds that the Veteran's reported history regarding the onset of his symptomatology to be not credible. 

The Board does note that the Veteran submitted a June 1994 lay statement from someone with whom he served.  That individual indicated that the Veteran had complained of urinary problems during his military service.  However, even if the Board were to accept that individual's statement as credible, as well as the Veteran's own assertions, the Board would still find the VA examiners' opinions to be more probative.  

Significantly, the VA examiners are medical professionals who have reviewed the claims file, considered the reported history, and performed physical examinations.  They have used their expertise in reviewing the facts of this case and determined that the current symptomatology is related to causes other than the Veteran's military service and service-connected disability.  Accordingly, the Board finds that the preponderance of the competent, credible, and probative evidence is against the Veteran's claim for service connection.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a urinary, kidney, and bladder disorder, to include as secondary to the service-connected major depressive disorder, is denied.  


ORDER

Service connection for a urinary, kidney, and bladder disorder, to include as secondary to the service-connected major depressive disorder, is denied.  



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


